DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/471,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Abstract
3.	The abstract of the disclosure is objected to because Abstract: line 2, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Accuracy of a Novel Noninvasive Multisensor Technology to Estimate Glucose in Diabetic Subjects During Dynamic Condition”, Sobel et al. (referred hereafter Sobel et al.).
Abstract; Figure 1), comprising:
sensing an activity level of a patient by at least one motion sensor set (e.g., “The SWA is worn around the upper arm and produces a plasma glucose estimation every minute, providing sequential glucoses over time. It contains 5 sensors: (1) a 2-axis accelerometer that tracks the movement and position of the upper arm and body,” – page 55, Armband System: 1st para.) in a CGM system (Figure 1; pages 55-57, Armband System section);
providing signals indicative of the activity level (page 55, 1st col., 1st para.) of the patient by the motion sensor (Figure 1) to a processer of the CGM system (Figure 1; pages 55-57, Armband System section);
determining the physical state (e.g., “In this study, the classification algorithm disambiguated the exercise and nonexercise contexts. For example, the classification algorithm relies on motion parameters to disambiguate context between an OGTT and a TT. The regression model uses features derived from galvanic skin response, skin temperature, heart rate, heart rate variability, and motion.” – page 56, 1st col., last para.) of the patient according to the activity level via the processer (pages 55-57, Armband System section); and
adjusting a plurality of algorithms (e.g., classifier algorithms/regression algorithms) via the processer depending partly on the signals from the motion sensor (Figure 1; pages 55-57, Armband System section); and
excluding abnormal fluctuations of the blood glucose sensor data by adjusting related algorithms when the patient is determined in a state of physical exercise by the processer (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section; page 57, Tracking of Glucose Over Time section; Figure 2/ e.g., “Conditions of dynamic plasma glucose concentration fluctuations have been shown to negatively influence CGM systems …. TTs were chosen to mimic light-to-moderate physical activity with arm motion. This is not a trivial issue since other noninvasive experimental sensors have been shown to be negatively affected by motion artifact and body temperature…. Often, plasma glucose is maintained within a narrow range with euglycemic clamps, or hypoglycemic readings are excluded from analysis.” – pages 60-61, Discussion section). 
Abstract; Figure 1), wherein the motion sensor comprises one or more from an accelerometer, a gyroscope and an attitude sensor (e.g., “The SWA is worn around the upper arm and produces a plasma glucose estimation every minute, providing sequential glucoses over time. It contains 5 sensors: (1) a 2-axis accelerometer that tracks the movement and position of the upper arm and body,” – page 55, Armband System: 1st para). 
Referring to claim 3, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein further comprises adjusting the algorithms according to different exercise intensities when the patient is in a physical exercise state (e.g., “In this study, the classification algorithm disambiguated the exercise and nonexercise contexts. For example, the classification algorithm relies on motion parameters to disambiguate context between an OGTT and a TT. The regression model uses features derived from galvanic skin response, skin temperature, heart rate, heart rate variability, and motion.” – page 56, 1st col., last para.). 
As to claim 4, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the algorithms comprise a filtering algorithm to calculate the blood glucose value (e.g., “For plasma glucose estimation, a “contextual-regression” strategy was employed that uses a classification algorithm to separate activity into context first and then applies an appropriate regression equation for that context.” - pages 55-57, Armband System section). 

Referring to claim 5, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the algorithms comprise a predictive low glucose algorithm (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section; pages 57-60, Clinical Accuracy by CEG Analysis section; Table 1; Figures 1-3). 
As to claim 6, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein the algorithms comprise an alert threshold algorithm (page 57, Tracking of Glucose Over Time section; Figure 2). 
Abstract; Figure 1), wherein the method further comprises automatically switching the CGM system into an audio-off mode for low-priority alerts that do not require immediate action according to the adjusted algorithm (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section). 
As to claim 9, Sobel et al. disclose a method for adjusting algorithms in a continuous glucose monitoring (CGM) system (Abstract; Figure 1), wherein when a calibration of the blood glucose sensor is performed at the same time of an abnormal fluctuation taking place, related algorithm is adjusted by the processer to pause the calibration until the abnormal fluctuation is excluded (page 55, OGTT section; page 55, TT section; page 57, Tracking of Glucose Over Time section; Figure 2). 
Referring to claim 10, Sobel et al. disclose a system using the method for adjusting blood glucose related algorithms according to claim 1 (Figure 1), comprising:
a CGM system (Figure 1);
at least one motion sensor set in the CGM system configured to sense the activity levels of a patient and provide corresponding signals (e.g., “The SWA is worn around the upper arm and produces a plasma glucose estimation every minute, providing sequential glucoses over time. It contains 5 sensors: (1) a 2-axis accelerometer that tracks the movement and position of the upper arm and body,” – page 55, Armband System: 1st para.; Figure 1); and
a processer set in the CGM system configured to determine the physiological states (e.g., Rest, Sleep, Walk, Biking – Figure 1) and exercise intensities of the patient (e.g., physical activity level – page 55, 1st col., 1st para.), adjust related algorithms depending partly on the signals from the motion sensor (Figure 1; pages 55-57, Armband System section), and exclude abnormal fluctuations of the blood glucose sensor data when the patient is determined in a state of physical exercise state by the processer (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section; page 57, Tracking of Glucose Over Time section; Figure 2/ e.g., “Conditions of dynamic plasma glucose concentration fluctuations have been shown to negatively influence CGM systems …. TTs were chosen to mimic light-to-moderate physical activity with arm motion. This is not a trivial issue since other noninvasive experimental sensors have been shown to be negatively affected by motion artifact and body temperature…. Often, plasma glucose is maintained within a narrow range with euglycemic clamps, or hypoglycemic readings are excluded from analysis.” – pages 60-61, Discussion section). 

Response to Arguments
5.	Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. 
	In regard claims 1-10 rejected under 35 U.S.C. 102(a)(1) over “Accuracy of a Novel Noninvasive Multisensor Technology to Estimate Glucose in Diabetic Subjects During Dynamic Condition”, Sobel et al., Applicant argues:
	
	
    PNG
    media_image1.png
    504
    715
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    880
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    242
    638
    media_image3.png
    Greyscale

Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Sobel et al. disclose:
“excluding abnormal fluctuations of the blood glucose sensor data by adjusting related algorithms when the patient is determined in a state of physical exercise by the processer (e.g., “Overall, out of 45 hypoglycemic readings, the SWA correctly estimated hypoglycemia in 20% (9/45). Appropriate detection of hypoglycemic readings by the CGM was lower at 8.9% (4/45). Failure to detect occurred due to incorrect glucose estimation (12/45) or unrecorded signals (29/45).” – page 60, Safety section; page 57, Tracking of Glucose Over Time section; Figure 2/ e.g., “Conditions of dynamic plasma glucose concentration fluctuations have been shown to negatively influence CGM systems …. TTs were chosen to mimic light-to-moderate physical activity with arm motion. This is not a trivial issue since other noninvasive experimental sensors have been shown to be negatively affected by motion artifact and body temperature…. Often, plasma glucose is maintained within a narrow range with euglycemic clamps, or hypoglycemic readings are excluded from analysis.” – pages 60-61, Discussion section).”

Thus, unlike Applicant’s arguments, Sobel et al. disclose the feature limitations as underlined  above.  
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN M LE/            Primary Examiner, Art Unit 2864